Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 29, 39 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 21, 30, 34 and 43 recites “"a parameter of said current block”. It is not clear since it can be construed as an illumination compensation parameter. The claims should be clarified based on dependent claims 24, 25-26, so that it becomes apparent from the independent claims that the parameter of the block actually is a flag, indicating that illumination compensation applies, or is a block size, a block depth or picture depth, or is a reference picture index of the block.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27-29, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over  NPL1 (High efficiency coding and media delivery in heterogeneous environments; given by the applicant in the IDS; hereinafter as NPL1) in view of Chuang et al. ( US Pub. No. 2018/0098086 A1).

Regarding claim 21, NPL1 teaches a method for decoding a current block of a picture, comprising: accessing a motion compensated reference block([section I.8.5.3.3.2.2]- Derivation process for illumination compensation mode availability and parameters", discloses "reference indices refldxL0 and refldxL 1 ", corresponding to accessing a motion compensated reference block); obtaining, for said current block, an information representative of at least one illumination compensation parameter indicating whether illumination compensation applies to said current block in function of a comparison of a parameter of said current block with a value([section "1.8.5.3.3.2.2]- Derivation process for illumination compensation mode availability and parameters", discloses "the flags pulcFlagLO and pulcF/agL 1 specifying whether illumination compensation is enabled", depending on "the size of the current luma block nCbS, two prediction list utilization flags predF/agLO and predF/agL 1, two reference indices refldxLO and refldxL 1 [. .. ] a bit depth of samples bitDepth", corresponding to applying illumination compensation responsive to a comparison of a parameter of said current block with a value); compensating illumination of said motion compensated reference block in function of said information([section "1.8.5.3.3.2.2]- Illumination compensated sample prediction process", corresponding to compensating illumination responsive to a parameter).

In an analogous art, Chuang teaches reconstructing said current block from said illumination and motion compensated reference block([abstract; para[0065]]- video data can be obtained for processing by an encoding device or a decoding device. Bi-predictive motion compensation can then be performed for a current block of a picture of the video data. Performing the bi-predictive motion compensation includes deriving one or more local illumination compensation parameters for the current block using a template of the current block, a first template of a first reference picture, and a second template of a second reference picture. The templates can include neighboring samples of the current block, the first reference picture). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chuang to the modified system of NPL1 a method of performing improved local illumination compensation [Chuang, para 0002].
Regarding claim 22, NPL1 teaches wherein the value is decoded from a sequence header, a picture header or a slice header([section: 3.143; 7.4.3.3.1 and 1.7.3.6.1]- General slice segment header syntax, discloses "slice_ic_enabled_flag", corresponding to a value decoded from the sequence header).
Regarding claim 23, NPL1 teaches wherein said information is a flag indicating whether illumination compensation applies for said current block([section I.8.5.3.3.2.2]- the flags pulcF/agLO and pulcFlagL 1 specifying whether illumination compensation is enabled", corresponding to a parameter being a flag).
I.8.5.3.3.2.2]- Derivation process for illumination compensation mode availability and parameters", discloses "the flags pulcFlagLO and pulcFlagL 1 specifying whether illumination compensation is enabled", depending on "two prediction list utilization flags predFlagLO and predF/agL 1, two reference indices refldxLO and refldxL 1 [. .. ] a bit depth of samples bitDepth", corresponding to a block parameter being a reference picture index equal to a first value or a hierarchical picture depth).
Regarding claim 27, NPL1 teaches wherein obtaining an information representative of at least one illumination compensation parameter for said current block in function of a comparison of a parameter of said current block with a value comprises decoding a flag indicating whether illumination compensation applies on said current block only in the case where a hierarchical picture depth of said picture is below a fourth value([see in section:I. .8.5.3.3.2.2]- Derivation process for illumination compensation mode availability and parameters", discloses "the flags pulcFlagLO and pulcFlagL 1 specifying whether illumination compensation is enabled", depending on "two prediction list utilization flags predFlagLO and predF/agL 1, two reference indices refldxLO and refldxL 1 [. .. ] a bit depth of samples bitDepth", corresponding to a block 
Regarding claim 28, NPL1 teaches wherein illumination compensation parameter is only obtained for a subset of the components of the current block([see in section:I. .8.5.3.3.2.2]- Derivation process for illumination compensation mode availability and parameters", discloses a "current luma coding block", corresponding to decoding illumination compensation parameters per component).
Regarding claim 29, NPL1 teaches wherein the information is at least one of the block components, reference picture index, the block depth and the hierarchical picture depth([section: I. 8.5.3.3.2.2]- derivation process for illumination compensation mode availability and parameters", discloses "the flags pulcFlagLO and pulcFlagL 1 specifying whether illumination compensation is enabled", depending on "two prediction list utilization flags predFlagLO and predF/agL 1, two reference indices refldxLO and refldxL 1 [. .. ] a bit depth of samples bitDepth", corresponding to a block parameter being a reference picture index equal to a first value or a hierarchical picture depth).
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 21.Hence; all limitations for claim 30 have been met in claim 21.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 24.

Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 21.Hence; all limitations for claim 43 have been met in claim 21.
Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 46, the claim is interpreted and rejected for the same reason as set forth in claim 24.

Claims 25, 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over  NPL1 in view of Chuang as applied to claim 21 and further in view of  P. Bordes et al. (Description of SOR, HOR and 360° video coding technology proposal by Qualcomm and Technicolor; given by the applicant in the IDS).

Regarding claim 25, the combination of NPL1 and Chuang  don’t exclusively disclose the wherein obtaining an information representative of at least one illumination compensation parameter for said current block in function of a comparison of a parameter of said current block with a value comprises decoding a flag indicating whether illumination compensation applies on said current block only in the case where a size of said current block is above a second value.
In an analogous art, Bordes teaches wherein obtaining an information representative of at least one illumination compensation parameter for said current block in function of a comparison of a parameter of said current block with a value comprises decoding a flag indicating whether illumination compensation applies on said current block only in the case where a size of said current block is above a second value([Section: 2.1.7.6]- Bi-directional Illumination compensation tool", discloses "If the CU size is greater than 8", corresponding to a block size being above a certain value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bordes to the modified system of NPL1 and Chuang in the increasing of the coding choices combinatory which may result in a noticeable increase of the encoding complexity [Bordes; section: 1.3 ].
.


Claims 26, 39 are rejected under 35 U.S.C. 103 as being unpatentable over  NPL1 in view of Chuang as applied to claim 21 and further in view of  M. Karczewicz et al. (Study of coding efficiency improvements beyond HEVC; given by the applicant in the IDS; hereinafter as Karczewicz).

Regarding claim 26, the combination of NPL1 and Chuang don’t exclusively disclose wherein obtaining an information representative of at least one illumination compensation parameter for said current block in function of a comparison of a parameter of said current block with a value comprises decoding a flag indicating whether illumination compensation applies on said current block only in the case where the current block depth is below third value.
In an analogous art, Karczewicz teaches wherein obtaining an information representative of at least one illumination compensation parameter for said current block in function of a comparison of a parameter of said current block with a value comprises decoding a flag indicating whether illumination compensation applies on said current block only in the case where the current block depth is below third value([Section: 2.3.4]- Local Illumination Compensation", discloses "when a CU is coded with 2Nx2N merge mode, the LIC flag is copied from neighboring blocks[ ... ] otherwise LIC flag is signaled for the CU to indicate whether LIC applies or not", thus rendering 
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 26.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	YANG et al., US 2018/0184085 A1, discloses Method of decoding video data in units of blocks.
2.	Liu et. al., US 2016/0366415 A1, discloses technique and systems for coding video data which determining one or more illumination compensation parameters for a current block.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.